Citation Nr: 1045646	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for treatment purposes only 
under 38 U.S.C. chapter 17 for an acquired psychiatric disorder, 
to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	David Huffman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 2001 
to January 2002 and in the Army from February 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In October 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.   The Board remanded this matter for 
additional development in December 2009.  It has now been 
returned to the Board for adjudication.


FINDING OF FACT

The evidence of record does not reflect that the Veteran had an 
acquired psychiatric disorder at any point during the appeal 
period.


CONCLUSION OF LAW

The criteria for service connection for treatment purposes only 
under 38 U.S.C. chapter 17 for an acquired psychiatric disorder, 
have not been met.  38 U.S.C.A. §§ 105, 1110, 1701-1754 (West 
2002 & 2010); 38 C.F.R. §§ 3.1, 3.303, 3.304, 3.360 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The laws describing the provision of VA hospital, nursing home, 
domiciliary and medical care for veterans are contained in 38 
U.S.C.A. §§ 1701 to 1754, or 'Chapter 17.'

The health-care and related benefits authorized by Chapter 17 
shall be provided to certain former service persons with 
administrative discharges under other than honorable conditions, 
for any disability incurred or aggravated during active military, 
naval, or air service in line of duty.  38 C.F.R. § 3.360(a).  
With certain exceptions such benefits are furnished for any 
disability incurred or aggravated during a period of service that 
is terminated by a discharge under other than honorable 
conditions.  However, such benefits may not be furnished for any 
disability incurred or aggravated during a period of service 
terminated by a bad conduct discharge or when one of the bars 
listed in 38 C.F.R. § 3.12(c) applies.  38 C.F.R. § 3.360(b).  In 
making determinations of health-care eligibility, the same 
criteria will be used as are applicable to determinations of 
'service incurrence' and 'in line of duty' when there is no 
character- of-discharge bar.  38 C.F.R. § 3.360(c).

Applicable law provides that service connection will be granted 
if it is shown that a veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence of a 
current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (citing Gilpin v. West, 
155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997)).  To be present as a current disability, there 
must be evidence of the condition at some time during the appeals 
period.  McClain, 21 Vet. App. at 321; Gilpin, 155 F. 3d at 1556.

History and Analysis

The Board notes that in its December 2009 decision and remand it 
found that the Veteran's discharge from service, under other than 
honorable conditions, was under dishonorable conditions for VA 
purposes, thus constituting a bar to VA compensation benefits.  
However, as set forth above, health-care and related benefits 
authorized by Chapter 17 shall be provided to certain former 
service persons with administrative discharges under other than 
honorable conditions, for any disability incurred or aggravated 
during active military, naval, or air service in line of duty.  
38 C.F.R. § 3.360(a).  

The Board notes that the Veteran's service treatment records 
reflect he was referred for a mental health consultation in June 
2003 where he indicated he had issues with his unit.  The 
examiner noted a probable personality disorder but cleared him 
psychologically.  An August 2003 record noted the Veteran 
suffering from insomnia and dealing with many situations back 
home, as well as many interpersonal/disciplinary problems with 
his unit/command.  On his December 2003 separation Report of 
Medical History, the Veteran reported he had suffered from some 
nervous trouble, had trouble sleeping, received counseling, had 
depression or excessive worry and had been evaluated for a mental 
condition.  The separation examiner did not note any psychiatric 
issues.  On a March 2004 Post-Deployment Health Assessment, the 
Veteran reported that he had been bothered in the previous two 
weeks by little interest or pleasure in doing things, feeling 
down depressed or hopeless and that he was concerned he may have 
serious conflicts with his spouse, family members or close 
friends.  He also indicated that he was exposed to both coalition 
and enemy deaths and that he was engaged in direct combat.  The 
Veteran contends that he has suffered from depression and anxiety 
since service.  

An October 2008 VA treatment record shows the Veteran was 
assessed with anxiety by a primary care doctor and referred to 
the mental health clinic.  Subsequent records show that the 
Veteran was not able to be seen in the mental health clinic as he 
had not established eligibility for treatment by VA.  

During his October 2009 hearing, the Veteran described being 
exposed to a variety of stressors in service.  He also testified 
during his October 2009 hearing that he was just at the VA 
hospital the previous week and the staff there indicated he 
tested positive for PTSD.  VA treatment records from October 2009 
show that the Veteran's primary care physician ran a PTSD screen 
on the Veteran and it came back positive.  The Veteran reported 
symptoms of PTSD including dreams, volatility, and a suicide 
attempt.  The physician recommended a mental health consultation 
and the Veteran declined.  The Veteran then agreed but was 
subsequently informed that he was not eligible for mental health 
services at the VA.  

A July 2010 VA examiner, who reviewed the Veteran's entire claims 
file and engaged in a full mental health examination of the 
Veteran, noted that the Veteran reported frequent use of 
marijuana because it helped him see things more clearly.  He 
reported that he did it for recreation when he was with his 
friends.  The examiner noted that the Veteran lacked insight with 
regard to substance abuse; the Veteran indicated that he did not 
see any reason to quit, because if you got pulled over after you 
smoke, there is no way to prove that you were smoking.  The 
Veteran reported that his entire military service was 
particularly traumatic or stressful.  He complained of having to 
pick up trash in the desert because he was a minority.  The 
examiner noted that the situations the Veteran reported as being 
stressful in the military involved his perception that he was 
being discriminated against, but reported nothing that met the 
stressor criterion for PTSD.  The examiner also noted that the 
Veteran reported that he gets moody, but when asked to identify 
issues that have an impact on his mood, the Veteran stated that 
he could not think of anything specifically.

The examiner commented on the Veteran's claim during his October 
2009 Board hearing that personnel at the VA hospital told him he 
had PTSD the previous week.  The examiner notes that the Veteran 
was apparently referring to a positive PTSD screen obtained in 
October 2009 during a primary care appointment.  In particular, 
it was a self-report PTSD screen, with questions answered by the 
Veteran only, and a positive screen indicated that the symptoms 
reported "MIGHT" be consistent with PTSD.  The examiner 
indicated that the Veteran had never been evaluated by a 
clinician for PTSD and the diagnosis is not present in his 
medical record.  The examiner also noted that service records do 
not indicate that the Veteran reported PTSD symptoms and the 
Veteran has never been diagnosed with or received treatment for 
any mental health issue, including PTSD.  The examiner commented 
that based on review of service records, VA records and claims 
file documentation, the Veteran has not been diagnosed with PTSD 
or any other mental disorder.  

In discussing legal or problematic consequences of alcohol use or 
abuse, the examiner noted that the Veteran was convicted of DUI 
in 2002 while on drill status and was subsequently reduced in 
rank.  The examiner thought it was interesting that the Veteran 
testified in October 2009 that he had no issues related to 
substance use while in the military, despite the actual legal 
history associated with substance abuse and resultant 
disciplinary action in the military.  The examiner also noted 
that the Veteran reported that he had been pulled over twice for 
drinking and driving since his discharge and was charged with 
domestic assault in January 2006.  

The examiner noted that the Veteran reported he tried to kill 
himself three or four years prior by cutting.  The Veteran 
indicated that it required twelve stitches, but he was not 
hospitalized in an inpatient psychiatric unit.  He reported he 
got tattoos to cover the scar.  The examiner noted the scar was 
not visible during the examination, even though the Veteran 
pointed it out.  The examiner further noted that there were no 
medical records related to this incident in the claims file and 
that if the gesture had occurred and the Veteran had reported at 
a hospital for treatment of the wound, it was extremely unlikely 
that he would not have been hospitalized in a psychiatric ward.  
The examiner found the report of the gesture very questionable 
and not substantiated by any collateral information.  

Upon mental status examination, the Veteran was clean, neatly 
groomed and appropriately dressed, with unremarkable speech or 
affect and depressed mood.  He was oriented times three with 
unremarkable thought process and content and no delusions.  
Judgment was poor, with average intelligence and very limited 
insight.  No hallucinations were present, but the Veteran has a 
history of inappropriate behavior, including physical aggression 
and continued substance abuse despite legal history associated 
with it.  There were no panic attacks or suicidal or homicidal 
thoughts, although impulse control was poor.  The Veteran 
reported that he forgets what he is talking about in the middle 
of conversations.  The examiner found it was not a problem for 
him during the examination and noted that if memory impairment is 
present it is likely due to marijuana dependence.  

The Veteran reported that all of military service was traumatic 
and stressful for him, although only discussed perceived 
instances of discrimination.  The examiner found that nothing 
reported would meet the stressor criteria for PTSD.  The examiner 
diagnosed the Veteran with Axis I diagnoses of marijuana 
dependence and alcohol abuse and an Axis II diagnosis of 
antisocial personality traits.  The examiner commented that the 
Veteran reported problems with mood that do not meet diagnostic 
criteria for any mental disorder and are likely caused by 
persistent substance abuse issues.  She found that his prognosis 
was guarded based on a lack of motivation for treatment and a 
marked lack of insight.  The examiner opined that the substance 
abuse issues are not caused by his military service and are not 
related to service in any way, other than having caused him 
significant problems during his military service.  The examiner 
also noted that there was some question as to the Veteran's 
credibility during the examination.  

Although service connection for marijuana dependence, alcohol 
abuse or polysubstance is not on appeal before the Board, it 
notes the following parenthetically:  Compensation shall not be 
paid if the claimed disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. 
§§ 105, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2010).  With respect to alcohol and drug abuse, Section 
8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of an 
appellant's own alcohol or drug abuse.  

The Board notes that the July 2010 VA examiner provided an Axis 
II diagnosis of antisocial personality traits.  However, 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for personality 
disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 
3 Vet. App. 439 (1992).  

While the Veteran is competent to describe certain psychiatric 
symptoms such as a depressed mood or faulty memory, he is not 
competent to provide testimony regarding the diagnosis of his 
claimed psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a 
layperson is competent to identify a medical condition, when a 
layperson is reporting a contemporaneous medical diagnosis, or 
when lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The diagnosis of a claimed acquired psychiatric disorder is not a 
simple identification that a layperson is competent to make.  
Therefore, without any medical training in the area, this Veteran 
is not competent to provide an opinion on the diagnosis of his 
claimed current acquired psychiatric disorder.  

There are no definitive competent diagnoses showing an acquired 
psychiatric disorder since the Veteran filed this claim for 
service connection.  In fact, the only mental health-qualified 
clinician that examined the Veteran attributed his various 
possible psychiatric symptoms to other diagnoses, including 
primary marijuana dependence and alcohol abuse.  The July 2010 
examiner's report is extremely probative in that she is a 
psychologist trained to evaluate mental disabilities, reviewed 
the Veteran's entire claims file, examined the Veteran, discussed 
the pertinent evidence and explained her rationale.  In addition, 
the examiner fully explained why the other previous indications 
of a possible mental disorder were not satisfactory diagnoses.  

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  
In Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  Brammer, 3 
Vet. App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could be 
no valid claim for service connection.  Id.  The requirement of 
the existence of a current disability is satisfied when a veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  McClain, 
12 Vet. App. at 321.  Based on the definition in 38 C.F.R. § 4.1, 
the term disability "should be construed to refer to impairment 
of earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself." Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

In the absence of a current disability, as defined by governing 
law, a claim for service connection must be denied.  There is no 
competent evidence showing a diagnosis of an acquired psychiatric 
disorder during the appeal period.  Under these facts, a 
"disability" for VA benefit purposes is not shown to be present 
in this case.  

In this case, it has not been shown that the Veteran currently 
has an acquired psychiatric disorder.  Accordingly, the Board 
concludes that the preponderance of the evidence is against this 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, and 
the claim for service connection for treatment purposes only 
under 38 U.S.C. chapter 17 for an acquired psychiatric disorder, 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of 
proper notice include informing the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  
In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
service connection, as well as the division of responsibility 
between the Veteran and VA for obtaining that evidence, by a 
letter in April 2005, before the adverse decision that is the 
subject of this appeal.  A March 2006 letter provided the Veteran 
with the specific notice required by Dingess.  Additional notice 
was provided to the Veteran in March 2010.  Subsequent 
adjudication was also accomplished in July 2010, mitigating any 
prejudice to the Veteran.  The Board concludes that VA has met 
its duty to notify the Veteran.

VA has met its duty to assist the Veteran in developing the 
evidence to support his claim.  The record contains his service 
treatment records.  The record also contains the Veteran's VA 
treatment records.  The Veteran was afforded a VA medical 
examination and opinion, which is contained in the record.  The 
Veteran testified before the undersigned.  Statements of the 
Veteran and his representatives have been associated with the 
record.  The Veteran has not indicated that there are any 
available additional pertinent records to support his claim.

The Board is also satisfied that the development requested by its 
December 2009 remand has now been satisfactorily completed and 
substantially complied with.  This includes development to 
provide notice, request additional VA treatment records, schedule 
a VA examination with a nexus opinion and provide subsequent RO 
(AMC) readjudication of the claim following the development 
effort.  These efforts are documented in the claims file.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  








ORDER

Service connection for treatment purposes only under 38 U.S.C. 
Chapter 17 for an acquired psychiatric disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


